Citation Nr: 0607732
Decision Date: 03/16/06	Archive Date: 06/16/06

DOCKET NO. 99-25 522                        DATE MAR 16 2006

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service connected low back strain with limitation of motion.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel

INTRODUCTION

The veteran's DD Form 21.4 reflects a period of active duty service June 1984 to May 1991, with 3 months, 10 days prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). This matter was remanded in December 2003 for further development.

At the time of the December 2003 Board Remand, the appeal also included applications to reopen claims for service connection for a right knee disability and a right shoulder disability. The Board found that new and material evidence had been received with which to reopen the claims. As such, the claims were remanded to the RO for development and de novo adjudication. The RO issued a July 2005 rating decision in which it granted service connection for status post multiple arthroscopic surgical repair procedures of the right knee with arthritis, and for right shoulder tendinitis. The claims file indicates that the veteran has filed a notice of disagreement (NOD) with respect to the ratings assigned to these disabilities. Thus the Board must remand these issues so that the RO can send the veteran a statement of the case, and to give him an opportunity to perfect an appeal of the issues such by thereafter filing a timely substantive appeal. Manlincon v. West, 12 Vet. App. 238 (1999). Those issues are therefore being remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required on his part.

- 2 



FINDING OF FACT

The veteran's service-connected low back strain with limitation of motion is manifested by no more than moderate limitation of motion; there is no resulting severe lumbosacral strain, with positive Goldthwaite's sign or marked limitation of forward bending; or forward flexion of the thoracolumbar spine to 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine; there are no neurological symptoms.

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of20 percent for the veteran's service-connected low back strain with limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5292 and 5295 (effective prior to September 26,2003) and Codes 5235 to 5243 (effective September 26, 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). Under the VCAA, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial

- 3 



unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the appellant filed his increased rating claim in February 1999 (prior to the enactment of the VCAA). A rating decision issued in October 1999 granted an increase from noncompensable to 10 percent. A July 2001 rating decision further increased the veteran's rating to 20 percent. The veteran continued to seek a higher rating and the claim came before the Board in December 2003. Pursuant to the Board's Remand, the RO issued a VCAA letter to the veteran in March 2004. This letter effectively notified the appellant of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claim. The appellant was also notified of what the evidence must show to support his claim of entitlement to an increased rating in excess of 20 percent for a low back strain with limitation of motion.

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless. The contents of the March 2004 notice fully complied with the requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, to decide the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F .R. § 3 .159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.

-4



§ 3 .159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman, slip op. at 14. Although the present appeal involves an increased rating issue, VA believes that the Dingess/Hartman analysis can be analogously applied to the increased rating issue situation so as to require notice regarding the effective date of any increased rating.

In the present appeal, the veteran was provided with notice of what type of information and evidence was needed to substantiate his claim for an increased rating, but he was not given notice of the type of evidence necessary to establish an 'effective date for the disability(ies) on appeal. Despite the inadequate notice provided to the veteran on this element, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby. The Board notes that the RO did furnish the veteran a letter in May 1999 in which it advised him that it was in the process of obtaining VA medical records he had identified. He was also advised to complete and return a medical release for so the RO could attempt to obtain identified private medical records. The veteran was also advised the VA was making arrangements for a VA examination. In determining the effective date for an increased rating, consideration is given to evidence which shows that an increase in disability occurred. 38 U.S.C.A. § 5110(b). In view of the fact that the RO took appropriate action to assist the veteran in obtaining all such evidence, the Board concludes that there was no prejudice to the veteran due to any failure to notify him as to the type of evidence necessary to establish the effective date for an increase in his rating.

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The veteran's service medical records are on file, as are post-service private medical records and VA examinations. There is no indication of relevant, outstanding records which would support the appellant's claim. 38 U.S.C.A.

- 5 



§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the severity of his serviceconnected low back strain with limitation of motion warrants a higher disability rating. Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A.§ 1155; 38 C.F .R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589,594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected low back strain with limitation of motion has been rated by the RO under the provisions of Diagnostic Code 5292. When service connection was granted, this regulatory provision held that a rating of 40 percent was warranted for severe limitation of motion; a 20 percent rating was warranted for moderate limitation of motion.

Additionally, prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5295, a 40 percent rating was warranted for a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked
limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. A 20 percent rating was warranted

- 6 



for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.

The Board notes, that during the pendency of the veteran's appeal, the regulations pertaining to the evaluation of spinal disabilities have been amended. See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26,2003). The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.. A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero

-7



to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine
. segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing

- 8 



spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Under both the old and the new criteria, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F .R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet.App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

As noted above, during the pendency of the veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have been amended. See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26,2003). In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (f991), the United States Court of Veterans Appeals (now the United Stated Court of Appeals for Veterans Claims) (Court) held that when the governing law or regulations change during an appeal, the most favorable version will be applied. The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application. See. Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003). Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application." However, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran. In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation. If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change. The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the

- 9 



revised criteria may be no earlier than the date of the change. As such, VA must generally consider the claim pursuant to both versions during the course of an appeal. See V AOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Factual Background and Analysis

The RO granted service connection for the veteran's back disability by way of a September 1991 rating decision. It assigned a noncompensable rating. The veteran filed his claim for an increased rating in February 1999.

The veteran underwent a VA examination in June 1999. He complained of major muscle spasms; constant burning pain in the base of the spine with shooting, sensations up the body to the neck; and numbness across the buttocks and on the outside of the right upper thigh. He also reported that major flare-ups of pain cause his knee 'to drop out, causing him to fall down. He used a TENS unit, naproxen, Tylox, and Flexeril. Flare-ups of pain are precipitated by overexertion and sneezing. Alleviating factors include combinations of a TENS unit, heat, muscle relaxants, pain killers, and naproxen.

Upon examination, the clinician noted that running a finger down the veteran's spine elicited reaction and moving away, from the neck to the sacrum. There were no spasms or postural abnormalities or deformities. The musculature of the back
was well developed. On range of motion testing, the veteran was able to achieve 70 degrees of flexion; 5 degrees of extension; 10 degrees of lateral rotation to the right; and 20 degrees of lateral rotation to the left. When the veteran's was asked to touch his toes, he stated that he "probably could do five." He then completed five
repetitions slowly and with great effort. X-rays showed a normal lumbar spine. The clinician found that there was insufficient evidence to warrant a diagnosis of any chronic disorder.

The RO issued an October 1999 rating decision in which it increased the veteran's rating to 10 percent effective February 22, 1999 (the date of the claim). The RO noted that in addition to the VA clinician's findings regarding limitation of motion,

- 10 



outpatient treatment reports dated February 1999 and April 1999 showed limitation of motion of the lumbosacral spine and a diagnosis of chronic low back pain.

The veteran testified at an RO hearing in July 2000. He testified that his back pain is constant and that it had intensified. ,He also noted that he suffers from back spasms, and numbness in his right leg and hands. He stated that he is only able to sleep two to four hours per night as a result of the pain; and that the pain prevents him from going anywhere or doing anything. He also submitted treatment reports from the Pueblo Community Health Center. The reports revealed some spinous process tenderness on the lumbar spine, and decreased range of motion. An April 2000 MRI showed minimal degenerative changes. X-rays taken the same day revealed minimal osteophytosis at L3, L4, and L5; and mild retrolisthesis and mild facet disease at L5-S1.

The RO issued a July 2001 rating decision in which it increased the veteran's rating from 10 percent to 20 percent effective February 22, 1999.

The veteran testified at a Board hearing in June 2003. He testified that he has been in physical therapy three times since the year 2000. Each physical therapy regimen lasted three months and required him to go three times per week. The therapists tol4 him that his knee condition is aggravating his back. He stated that he takes Tramadol, Naproxen, Flexeril, Vicodin, and Tylenol with Codeine-3. He also uses a TENS unit as needed. He testified that his back problems have forced him to quit his job as an administrator/clerk/secretary. His doctor and psychologist requested that he quit.

Pursuant to the December 2003 Board remand, the veteran underwent a VA examination in November 2004. He reported that he has flare-ups of pain every third day. He also reported fatigue and weakness, and a decreased ability to bend, lift, and carry things. He does not use a back brace or other assistive devices; but he does use a TENS unit and has had a series of injections into his back. The clinician noted that the veteran's April 2000 MRI was consistent with some mild, early degenerative changes in the lower lumbar levels (L3-4, L4-5, and L5-S1). Mild disc space narrowing was also seen. The veteran reported flare-ups of pain when he

- 11 



is more active; but he denied any episodes of incapacitating pain. He also reported tingling and numbness at times down the right leg.

Upon examination, the veteran was able to achieve flexion to 70 degrees; extension to 25 degrees; and lateral bending to 20 degrees bilaterally. He showed mild paralumbar spasm and tenderness to deep palpation of the paralumbar musculature. Lower extremity motor and sensory reflex examination was within normal limits. He had normal sensation to light touch in an L2 to S1 distribution bilaterally. He had normal reflexes at the knees and ankles bilaterally, which were symmetric and +2. He had normal motor function in all major groups of both lower extremities. He had mildly increased pain with resisted LS spine motion. There was no incoordination of his motion but there was increased pain with resisted motion. The clinician diagnosed the veteran with a lumbosacral strain. He assigned the veteran five additional degrees of restricted motion due to the Deluca factors.

The Board notes that veteran is currently rated at 20 percent for his service connected low back strain with limitation of motion. In order to warrant a higher rating, the veteran must show severe limitation of motion (pursuant to Diagnostic Code 5292, as it existed prior to September 26,2003); a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space,. or some of the above with abnormal mobility on forced motion (pursuant to Diagnostic Code 5292, as it existed prior to September 26,2003); or forward flexion of the thoracolumbar spine to 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine (pursuant to the General Rating Formula governing codes 5235 to 5243, effective September 26_ 2003).

The Board finds that the veteran suffers from no more than moderate limitation of motion. At his June 1999 VA examination, he was able to achieve 70 degrees of flexion; 5 degrees of extension; 10 degrees of lateral rotation to the right; and 20 degrees of lateral rotation to the left. He was even able, with great effort, to touch his toes five times. At his more recent VA examination (November 2004), he once again was able to achieve 70 degrees of flexion; 25 degrees of extension; and 20

- 12 



degrees of lateral bending bilaterally. The clinician assessed an additional five degrees of limitation of motion due to the Deluca criteria. Even with the additional five degrees, the veteran's forward flexion is not limited to 30 degrees or less (as dictated by the General Rating Formula effective September 26,2003). Nor can the veteran's limitation of motion be deemed severe (as dictated by Diagnostic Code 5292, as it existed prior to September 26, 2003) when compared to normal range of motion. Finally, the veteran's low back strain has never been described as severe, with positive Goldthwaite's sign or marked limitation of motion (as dictated by Diagnostic Code 5295, as it existed prior to September 26, 2003).

The Board also notes that there is no persuasive evidence of associated neurological impairment to warrant evaluation under applicable criteria for such symptomatology. Although the veteran has complained of some tingling and numbness down the right leg, the most recent examination showed normal sensation and motor function of the lower extremities. The veteran denied frank weakness in either leg; he also denied bowel or bladder dysfunction. A September 2005 MRI study showed no findings of disc herniation or central canal stenosis.

The potential application of various provisions of Title 38 of the Code of Federal
Regulations has also been considered but the record does not present such "an
exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards. 38 C.F.R. § 3.321(b)(1). In this regard, the Board finds that there has been no showing by the veteran that the service connected disorder has resulted in marked interference with employment or necessitated frequent periods of hospitalization. Under these circumstances, the Board finds that the veteran has not demonstrated marked interference with employment so as to render impractical the application of the regular rating schedule standards. In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(I) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

- 13 



REMAND

As noted in the introduction, by a July 2005 rating decision, the RO granted service connection for status post multiple arthroscopic surgical repair procedures of the right knee with arthritis, and for right shoulder tendinitis. In December 2005, a notice of disagreement was received. However, since a statement of the case has not yet been issued, a remand for this action is required. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

With regard to the issues of entitlement to higher ratings for status post multiple arthroscopic surgical repair procedures of the right knee with arthritis, and for right shoulder tendinitis, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the veteran may have an opportunity to complete and appeal by filing a timely substantive appeal if he so desires.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In

- 14



addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

- 15 




